UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2008


ROMA   P.    MALKANI;    INFORMATION     SYSTEMS     &    NETWORKS
CORPORATION,

                Plaintiffs - Appellants,

           v.

CLARK CONSULTING, INCORPORATED; STRATFORD          ADVISORY   GROUP,
INCORPORATED; CLARK & WAMBERG, LLC,

                Defendants – Appellees,

     and

INFORMATION SYSTEMS     AND   NETWORKS   CORPORATION     EMPLOYEES’
PENSION PLAN,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02875-AW)


Submitted:   June 30, 2011                  Decided:     August 1, 2011


Before WILKINSON, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman H. Singer, SINGER & ASSOCIATES, PC, Bethesda, Maryland,
for Appellants.   Sara Pikofsky, JONES DAY, Washington, D.C.;
Christopher C. Posteraro, Gregory L. Skidmore, Kathryn L.
Einspanier,   KIRKLAND   &   ELLIS   LLP,   Washington,   D.C.,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Plaintiffs Roma P. Malkani (“Malkani”) and Information

Systems    and   Networks      Corporation     (“ISN”)   brought    an   action

against Clark Consulting, Inc., Stratford Advisory Group, Inc.,

and Clark & Wamberg, LLC (“Clark Group”), the administrators,

for   an   alleged    breach     of    their   fiduciary   duties   to   ISN’s

Employees’ Pension Plan (“Plan”) under the Employment Retirement

Income Security Act of 1974 (“ERISA”).              Malkani and ISN brought

their claims under ERISA § 502(a).                 See 29 U.S.C. § 1132(a)

(2006).

            The district court granted the Clark Group’s motion to

dismiss for lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1).        The court further found that Malkani lacked

standing to sue the Clark Group because she failed to show an

injury in fact, as required for standing under Article III of

the Constitution.        Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992).       The court found that ISN lacked jurisdiction to

sue under § 502(a)(2) of ERISA, as it was Plan sponsor — not a

fiduciary of the Plan.          An employer, such as ISN, has standing

under § 502(a)(2) only if it is a fiduciary under ERISA and is

asserting   a    claim   in   its     fiduciary   capacity.   Sonoco     Prods.

Co. v. Physicians Health Plan, Inc., 338 F.3d 366, 372 (4th Cir.

2003); see 29 U.S.C. § 1132(a)(2).



                                         3
           We   review   de     novo    a    district   court’s    decision   to

dismiss for lack of standing.           Bishop v. Bartlett, 575 F.3d 419,

423 (4th Cir. 2009).          The Supreme Court has made it clear that

“standing is an essential and unchanging part of that case-or-

controversy requirement of Article III,” Lujan, 504 U.S. at 560,

one that “state[s] fundamental limits on federal judicial power

in our system of government.”               Allen v. Wright, 468 U.S. 737,

750 (1984).

           We find no reversible error in the district court’s

opinion and affirm for the reasons stated by the district court.

See Malkani v. Clark Consulting, Inc., 727 F. Supp. 2d 444 (D.

Md. 2010).      Moreover, we note that this is Appellants’ fourth

appeal related to this dispute.             Several of the issues raised in

this   appeal   appear   to    have    previously   been   rejected    by   this

court in our two prior published opinions on the matter.                      See

Solis v. Malkani, 638 F.3d 269 (4th Cir. 2011) (regarding the

appeal of action brought by the Secretary of Labor); Chao v.

Malkani, 452 F.3d 290 (4th Cir. 2006) (same).

           Accordingly,       we   affirm.        We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED

                                        4